Citation Nr: 1200512	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  11-20 727	)	DATE
	)
	)


THE ISSUE

Whether the May 1967, September 1970, and April 1971 decisions of the Board of Veterans' Appeals denying entitlement to service connection for a psychiatric disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Francis M. Jackson, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 1961 to February 1962.  

This matter comes before the Board by way of the Veteran's request of a revision of the May 1967, September 1970, and April 1971 Board decisions, alleging that the decisions were the products of CUE.  


FINDINGS OF FACT

1.  In a final decision dated in May 1967, the Board denied the Veteran's claim for service connection for a psychiatric disorder on the basis that the disorder preexisted service and was not aggravated by service.

2.  At the time of the May 1967 decision, the Board correctly applied the statutory and regulatory provisions existing at the time such that the outcome of the claim would not have been manifestly different but for the error.

3.  In a final decision dated in September 1970, the Board denied the Veteran's claim for service connection for a psychiatric disorder on the basis that the disorder preexisted service and was not aggravated by service.

4.  At the time of the September 1970 decision, the Board correctly applied the statutory and regulatory provisions existing at the time such that the outcome of the claim would not have been manifestly different but for the error.

5.  In a final decision dated in April 1971, the Board denied the Veteran's claim for service connection for a psychiatric disorder on the basis that the disorder preexisted service and was not aggravated by service.

6.  At the time of the April 1971 decision, the Board correctly applied the statutory and regulatory provisions existing at the time such that the outcome of the claim would not have been manifestly different but for the error.



CONCLUSIONS OF LAW

1.  The May 1967 Board decision, which denied service connection for a psychiatric disorder, does not constitute clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).

2.  The September 1970 Board decision, which denied service connection for a psychiatric disorder, does not constitute clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).

3.  The April 1971 Board decision, which denied entitlement to reconsideration of service connection for a psychiatric disorder does not constitute clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the claim of CUE in the May 1967, September 1970, and April 1971 Board decisions, the notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decisions rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have 'a duty to develop' a CUE case because 'there is nothing further that could be developed').  

LAW AND ANALYSIS

CUE

The Veteran asserts that there was CUE in the May 1967, September 1970, and April 1971 Board decisions denying service connection for a psychiatric disorder.  

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2011).

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.   Id. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

In essence, the Veteran's representative has stated that there was CUE in the prior Board decisions as the evidence was overwhelmingly in favor of the Veteran's claim.  In addition, she has stated that he was entitled to the presumption of soundness and it was CUE for the Board to deny his claim.  

The laws and regulations in effect at the time of the prior Board decisions provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (1968-1970).  The law also provided that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1968-1970).

Every veteran was in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, or enrollment, or where clear and unmistakable evidence (obvious or manifest) demonstrated that the injury or disease existed before acceptance and was not aggravated by such service.  38 U.S.C.A. § 311 (currently 38 U.S.C.A. § 1111).

A preexisting injury or disease was considered to have been aggravated by active military, naval, or air service, where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 353 (currently 38 U.S.C.A. § 1153); 38 C.F.R. § 3.306(a) (1968).  However, aggravation was not to be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The May 1967 Board decision denied entitlement to service connection for a neuropsychiatric disorder.  The Board determined that the Veteran had neuropsychiatric symptoms for which he was treated prior to his entrance into service in January 1961.  The Board explained that in February 1962, the Veteran was seen because of symptoms which were present prior to service and a psychiatric disorder identified as emotional instability reaction was diagnosed.   He was given an administrative discharge because of the disorder.  The Board found that the neuropsychiatric symptoms in service were manifestations of the pre-service disorder and there was no superimposed disability present in service.  Thus, the preexisting psychiatric disorder was not aggravated by service.  The Board's May 1967 decision is final.  38 C.F.R. § 20.1100.  

Thereafter, the Veteran's claim was reopened and denied on the merits by the May 1969 RO rating decision.  He appealed the RO's denial of service connection to the Board.  In the September 1970 decision, the Board again denied the Veteran's claim for service connection for a neuropsychiatric disorder.  Similar to the May 1967 decision, the Board listed the evidence of record and noted that the contentions advanced on the appeal and that the lay statements submitted were similar to the evidence previously of record and considered on the prior denial of entitlement to service connection for a neuropsychiatric disability.  The statement from Dr. K. was previously of record and considered.  The Board stated that the evidence showed that the Veteran had demonstrated neuropsychiatric symptomatology prior to service, for which he had consulted a physician and that he continued to demonstrate similar symptomatology in service, noted within a few weeks following entrance.  He was evaluated and separated from service because of this disorder in less than three months' time.  The evidence in its entirety did not show that the pre-service disability was any more severe on discharge from service than it was on entrance into service.  The Board found that the Veteran had neuropsychiatric symptoms prior to service for which he had received treatment and within a few weeks of entrance into service, he was seen for various somatic and psychosomatic complaints and received an administrative discharge following less than three months' service.  The neuropsychiatric symptoms in service were manifestations of a pre-service disorder and no increase in disability was shown in service.  Thus, the Board determined that a neuropsychiatric disorder was not incurred in or aggravated by service.  The September 1970 Board decision is final.  38 C.F.R. § 20.1100.  

The Veteran requested reconsideration of the denial of service connection by the aforementioned Board decisions.  The April 1971 Board decision addressed entitlement to reconsideration of service connection for a psychiatric disorder.  The Veteran requested appellate reconsideration of the issue of service connection and furnished medical evidence of the dates of treatment for a psychiatric disorder during and after service.  The Veteran felt that he did not have a chronic psychiatric disorder when examined for service but reported nervousness only and did not adjust well during the early part of service although he tried hard and was in a state of collapse at the time of Christmas leave and was suffering from nervousness since service.  The Board acknowledged that the Veteran was sincere in his belief that his psychiatric disease was aggravated by service.  The Board noted that the evidence in its entirety showed that the manifestations that appeared shortly after induction were similar to those before service that were of such severity as to require treatment.  The Board noted that although there may be fluctuations of psychiatric symptoms due to stress or other causes during service, the determination of increased disability must depend on pertinent increase in the basic underlying acquired psychiatric disease.  The Board stated that with respect to the prior Board's decision, the records upon which the decision was based could not be said to have been of such overwhelming probative force to establish that a psychiatric disorder, however, classified was aggravated in active service.  Thus, the Board found that the Board decisions in May 1967 and September 1970 were consistent with and supported by the evidence of record.  The April 1971 Board decision is final.  38 C.F.R. § 20.1100.  

Here, the September 1961 enlistment examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  In the September 1961 report of medical history, the Veteran checked yes as to having experienced nervous trouble and depression or excessive worry.  Dr. O. submitted a memorandum dated in 1961 stating that he treated the Veteran in the past year for nervousness.  The service treatment records showed that the Veteran was treated on numerous occasions in January 1962 for various somatic complaints and nervousness.  When he was given a neuropsychiatric examination in February 1962, multiple somatic complaints and complaints of nervousness were noted.  It was reported that he always had these problems, that he missed a great deal of school due to illness, and that he had a rather "lone wolf type" of adjustment to his previous society as well as to the military.  There was no evidence of psychotic thinking.  His emotions were appropriate to his ideas.  He was tremulous and emotionally labile and his judgment was immature.  A diagnosis was made of emotional instability reaction, chronic, severe, for which he was given an administrative discharge from service.  Dr. R. reported that he treated the Veteran in June 1966 for anxiety reaction with depression manifested by headaches, nervousness, and marked fatigue.  Dr. K. reported that he attended the Veteran during his period of military service, at which time he saw the Veteran at his office and at the Veteran's home.  Dr. K. rendered the opinion that while the Veteran was in basic training, he collapsed completely and had a nervous breakdown from which he developed an anxiety state and has never completely recovered.  Dr. K. also reported that he treated the Veteran in May 1966 for dizziness, nervousness, and sleeping excessively.  R.F.B., the Veteran's brother, G.T.B., the Veteran's wife, and B.B., the Veteran's mother, all submitted letters, stating, in essence that the Veteran was more nervous after than before service.  In all three of the Board decisions, the Board reviewed the evidence of record, cited the pertinent regulations and determined that the Veteran's disorder preexisted service and was not aggravated by service.  In addition, the April 1971 Board decision acknowledged the Veteran's request for reconsideration, but found that the May 1967 and September 1970 Board decisions were consistent with and supported by the record.  

In this case, the Veteran's representative has listed all of the evidence of record, including Dr. K's multiple letters, Dr. N.'s 2009 letter, and the affidavits submitted by the Veteran's friends and family.  The Veteran's representative contends that the evidence of record clearly showed that the Veteran entered the service with the presumption of soundness.  She stated that during his service, he developed a significant neuropsychiatric disorder, variously diagnosed as bipolar disorder, schizophrenia, paranoid schizophrenia, and schizoaffective disorder.  The Veteran's representative explained that the Veteran was mentally healthy before service and developed a serious condition during service.  She stated that in light of the overwhelming evidence in favor of the Veteran's claim, it was clear and unmistakable error for the Board to find that the mental health disability was neither connected to service nor, if preexisting, aggravated by service.  She explained that there was no question that the Veteran entered the service with minor nervousness and was entitled to the presumption of soundness.  To fail to connect the condition to service, whether as a condition that emerged in service or as an aggravation of a preexisting condition, was clear and unmistakable error.  

First, the Board will address the argument that the medical evidence was overwhelmingly in favor of the Veteran's claim at the time of the prior Board decisions.  The Veteran's representative has listed all of the medical evidence of record and has stated that the evidence clearly shows that the Veteran's psychiatric disorder should have been service-connected at the time of the prior Board decisions.  However, the representative's argument essentially boils down to a disagreement in how facts were weighed and evaluated.  CUE is an error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process) meet the restrictive definition of CUE.  Id. at 44.  Importantly, "clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provision to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In this case, the Veteran's representative has stated that the Board, in its prior decisions, did not fairly adjudicate the claim because the evidence was overwhelmingly in favor of the Veteran.  However, as noted above, the Board discussed all of the evidence of record and applied the correct law.  Although the Veteran's representative may disagree in how the facts were weighed or evaluated by the Board at the time of the prior decision, this does not constitute CUE.  

In addition, the Veteran's representative has alleged that the Veteran was entitled to the presumption of soundness because he had only minor nervousness prior to service.  The regulations at the time of the prior Board decisions held that every veteran was in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, or enrollment, or where clear and unmistakable evidence (obvious or manifest) demonstrated that the injury or disease existed before acceptance and was not aggravated by such service.  38 U.S.C.A. § 311.  In this case, the aforementioned Board decisions noted the pre-service treatment for nervousness and that the Veteran reported experiencing depression or excessive worry in the September 1961 report of medical history.  In addition, the Board decisions pointed to the fact that the Veteran was seen for complaints related to nervousness shortly after entering service and that the Veteran reported being nervous before service.  Thus, the Board determined that the evidence clearly showed that the disorder preexisted service.  The Board acknowledges that the presumption of soundness was not specifically mentioned in the decisions.  However, despite this error, neither the Veteran nor his representative has provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the result of the Board's decisions would have been manifestly different.  In order to raise a valid allegation of CUE, the claimant needs to provide specific reasons as to why any alleged error was outcome-determinative.  See also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Finally, the Board notes that the Veteran has submitted a positive nexus opinion from Dr. N in 2009.  However, review for CUE in a prior Board decision must be based upon the record and the law that existed when that decision was made.  Thus, the additional medical evidence received after the Board decision in question cannot form the basis for reversal or revision of the May 1967, September 1970, and April 1971 Board decisions.  

For the reasons stated above, the Board concludes that the decisions denying service connection for a psychiatric disorder were consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  To the extent there was error, the record does not reflect that had it not been made, it would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the motion for revision or reversal based on CUE must be denied.


ORDER

The May 1967, September 1970, and April 1971 Board decisions which denied service connection for a psychiatric disorder were not clearly and unmistakably erroneous.



                       ____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



